PER CURIAM:
Robin W. Vanderwall appeals the district court’s order denying relief without prejudice on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court.* See Vanderwall v. *593City of Va. Beach, No. CA-05-50-1 (E.D.Va. Feb. 16, 2005). We deny Vanderwall’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court, and argument would not aid the decisional process.

AFFIRMED


 Even if Vanderwall's claims were not barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), he claims that the allegedly improperly seized internet communications were not his; therefore he has no right to challenge the seizure. In any event, the record supports no claim of a Fourth Amendment violation.